 

 

 

 

abbS; BANKRUPTCY COURT
. DISTRICT OF FLORIDA

OCT 22 2019

Case 19-24132-SMG Doc1 Filed 10/22/19

mul

 

 

 

 

 

 

 

 

 

 

United States Bankruptcy Court for the: : YY
Southern District of Florida / /
FILED RECEIVED \
Case number (if known} Chapter you are filing under: | —+
Chapter 7

) Chapter 11

G) Chapter 12 : space:

Q Chapter 13 LL] Check if this is an

amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 1217

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—calied a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in aii of the forms.

 

Be as complete and accurate as possibie. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Ea identify Yourself

1. Your full name

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your MARTIN
government-issued picture

 

 

 

identification (for example, First name First name

your driver's license or LEE

passport). Middle name Middie name
PERRIN

Bring your picture
identification to your meeting Last name Last name
with the trustee.

 

 

 

 

 

 

 

 

 

 

 

 

Suffix (Sr.. dr, HD Suffix (Sr., Jr. fh AD
2. All other names you nla
have used in the last 8 First name First name
years
Include your married or Middie name Middle name
maiden names.
Last name Last name
First name First name
Middie name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security KX ~ xX-_4 3 2° 9 KKK
number or federal OR OR
individual Taxpayer 9
identification number OK 9xx -— xx ~_
(ITIN)

 

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 1
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 2 of 56

peptor1 MARTIN L. PERRIN

 

First Name Middie Name

Last Name

Case number jit known),

 

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

include trade names and
doing business as names

About Debtor 1:

Wi t have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

(J | have not used any business names or EiNs.

 

 

Business name

Business name

 

 

Business name

Business name

 

 

 

 

 

 

 

 

EN EIN
ENT ENT
5. Where you live If Debtor 2 lives at a different address:
2105 NE 36th Street
Number Street Number Street
Lighthouse Point FL 33064
City State ZIP Code City State ZIP Code
Broward
County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

 

Number Street Number Street

P.O, Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

a Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(Al | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

() Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(al | have another reason. Explain.
(See 28 U.S.C, § 1408.)

 

 

 

 

 

 

Official Form 101

Voluntary Petition for individuais Filing for Bankruptcy page 2

   

 

 
7.

Debtor 4

40.

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 3 of 56

First Name

MARTIN L. PERRIN

Middia Name

Case number iit known),
Last Name

re the Court About Your Bankruptcy Case

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

(Q Chapter 7

Q) Chapter 11
(2 Chapter 12
Q) Chapter 13

UL) 1 will pay the entire fee when ! file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. if your attorney is
submitting your payment on your behaif, your attorney may pay with a credit card or check
with a pre-printed address.

i I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

©] I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

14,

 

 

 

Do you rent your
residence?

Official Form 101

 

 

No
Cl Yes. District When Case number
MM! DD /YYYY
Distnet When Case number
MMi DD /YYYY \
District When Case number
MM/ DD i YYYY
2 No
(QB Yes. Debtor Relationship to you
District When Case number. if known
MM/DD /YYYY
Debtor Relationship to you
Distnet When Case number, if known
MM /DD/YYYY
CUNo. Gotoline 12.
J Yes. Has your landiord obtained an eviction judgment against you?

YZ] No. Go to line 12.

Gl Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 4 of 56

Debtor 1 MARTIN L. PERRIN Case number (if known’

 

 

First Name Middie Name Last Name

Report About Any Businesses You Own as a Sole Proprietor

 

42. Are youa sole proprietor No. Goto Part 4.
of any full- or part-time
business? QO) Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is nota
separate legal entity such as

a corporation, partnership, or
rec. P Number Street

 

 

Name of business, if any

 

If you have more than one
sole proprietorship. use a
separate sheet and attach it
to this petition.

 

 

City State ZiP Code

Check the appropriate box to describe your business:

CJ Health Care Business (as defined in 11 U.S.C. § 101(27A))
im) Single Asset Real Estate (as defined in 11 U.S.C. § 101{51B)}
CJ stockbroker (as defined in 11 U.S.C. § 101(53A))

QO Commodity Broker (as defined in 11 U.S.C. § 101(6))

(J None of the above

43. Are you filing under ff you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropnate deadlines. if you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent baiance sheet, statement of operations. cash-flow statement. and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)B).

debtor? -
- a No. fam not filing under Chapter 11.
For a definition of smal!
business debtor, see Ono. tam filing under Chapter 11, but |! am NOT a smail business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

CL} Yes. iam filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14.Do youownorhaveany Yino
property that poses or is

 

alleged to pose a threat (} Yes. What is the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Cade

Official Form 101 Voluntary Petition for individuais Filing for Bankruptcy page 4

 
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 5 of 56

Debtor 4 MARTIN L. PERRIN Case number (if known’,

Firat Name Middie Name Last Name

 

 

Petar Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Telf the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

bd | received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, and f received a
certificate of completion.

Attach a copy of the certificate and the payment
pian, if any, that you developed with the agency.

UL] | received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

ids certify that { asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet expiaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you fife.
You must file a certificate from the approved
agency, along with a copy of the payment pian you
developed, if any. ff you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ i am not required to receive a briefing about
credit counseling because of.

L} incapacity. {| have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

i} Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

LI} Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling. you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuais Filing for

About Debtor 2 (Spouse Only in a Joint Case}:

You must check one:

UL) i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
pian, if any, that you developed with the agency.

UL) t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but ! do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Git certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadiine is granted
only for cause and is limited to a maximum of 15
days.

CJ] tam not required to receive a briefing about
credit counseling because of:

Q Incapacity. {have a mental illness or a mental
deficiency that makes me
incapabie of realizing or making
rational decisions about finances.

Q Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet. even after {
reasonably tried to do so.

CO Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

 

 
 

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 6 of 56

Debtor 4

First Neme

MARTIN L. PERRIN

Middie Name

Case number iif knowns
Last Name

So Answer These Questions for Reporting Purposes

 

16, What kind of debts do
you have?

46a. Are your debts primarify consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

(C2 No. Go to fine 16b.
W@ Yes, Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

No. Goto line 16c.
CI Yes. Go to fine 17.

16c. State the type of debts you owe that are not consumer debts or business debts.
n/a

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

CY Ne. lam not filing under Chapter 7. Go to line 18.

WZ Yes. tam filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and W No
administrative expenses
are paid that funds will be C1 Yes
available for distribution
to unsecured creditors?
48. How many creditorsdo 1-49 LJ 1,000-5,000 (2 25.001-50,000
you estimate that you () 50-99 LJ 5,001-10,000 Q) 50,001-100,000
owe? () 100-199 LJ 10,001-25,000 (J More than 100,000
(J 200-999
49. How much do you 2 s0-$50.000 () $1,000,001-$10 million (3 $500,000,001-$1 billion

estimate your assets to
be worth?

() $50,001-$100,000
(3 $100,001-$500,000
L) $500,001-$1 million

{J $10,000,001-$50 million
(J $50,000,001-$100 million
(3 $100,000,001-$500 million

(3 $1,000,000,001-$10 biftion
(1 $10,000,000,001-850 billion
(} More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

Sign Below

-™ 30-$50,000

ff $50,001-$100,000
(3 $100,001-$500,000
(2 $500,001-$1 million

© $1.000,001-$10 mittion

CJ $10,000,001-350 miffion
(2 $50,000,001-$100 mittion
() $100,000,001-$500 million

(3 $500,000,001-$1 bition

(2 $1.000.000.001-$10 biftion
C} $10,000,000,001-$50 billion
QJ Mere than $50 billion

t have examined this petition, and | deciare under penalty of perjury that the information provided is true and

For you correct.

\f | have chosen to file under Chapter 7. | am aware that | may proceed, if eligible. under Chapter 7. 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and { choose to proceed
under Chapter 7.

if no attorney represents me and { did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11. United States Code, specified in this petition.

| understand making a faise statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, wa,

 
 

x

Signature of Debtor 2

 

 

 

Executed on 1 0/05/2019
“MM ? DD !YYYY_

Executed on
MM / DD /YYYY

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6

 
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 7 of 56

 

 

 

Debtor 4 MARTIN L. PERRIN Case number iit known},

First Name Middie Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an shoutd understand that many people find it extremely difficult to represent
attomey themselves successfully. Because bankruptcy has long-term financial and legal

 

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by
an attorney, you do not To be successful, you must correctly file and handfe your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For exampie, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee. U.S. trustee, bankruptcy administrator. or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. if you do not fist a debt, the debt may not be discharged. if you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, Such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and compiete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financia! and fegal
consequences?

LJ No

il Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

L2 No

UW ves

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

LI No

WI Yes. Name of Person Michele Evans .
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose 7" or property if | do not properly handle the case.

     

 

 

 

xP (Se .
Signature Gun 4 - OO Signature of Debtor 2
Date 10/05/2019 Date oe
MM/DD /YYYY MMi DD /YYYY
Contact phone (305) 775-0374 Cantact phane
Cell phone (305) 775-0374 Cell phone oe
Email address Mperrini960@aol.com Email address

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 

   

 

 

 
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 8 of 56

Fill in this information to identify your case:

 

Debtor 1 MARTIN L. PERRIN

First Name Micdie Name Last Name

 

Debtor 2
(Spouse, if fing} First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District ot Florida

Case number (2 Check if this is an
iit known} amended filing

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

TERRE seemarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

 

 

 

 

 

 

 

 

 

ta. Copy line 55, Total real estate, from Schedule A/B oo... ccc tcc rere nee eres reer ante cas caeepaceeeasneceesennneatittee $ 0.00
1b. Copy line 62, Total personal property, from Schedule A/B oo... ec ce ee eect ee ete eres eee eeee entree cueeeessesereetsereranevensaenece $ 7,860.00
4c. Copy line 63, Total of all property on Schedule A/B ooo... ieee ener eee cesetene renee eee sceesuent ee sreseaaespieaeseaetysseaseesisenseenaees 5 7,860.00
| Part 2: Eee Your Liabilities
Your liabitities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) 33.831.00
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $e
3. Schedule EF: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F o.oo... tee reteset $e
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EVF oo... cece eee eeees +5 21,958.00
Your total liabilities $ 95,789.00
Summarize Your income and Expenses
4. Schedule |: Your Income (Official Form 106!)
’ $ 3,545.40
Copy your combined monthly income from line 12 of Schedule fa... ce ec cece cesta e tes cas tve seceveseatteeengeaesisneneesicaeegs —
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c¢ of Schedule J ooo. ec icec cece ce reece cree en tte eee cee tte ced neeeaeaaesetabieesseuaeseesesecirens $ 3,720.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 1 of 2

 

   
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 9 of 56

Debtor 4 MARTIN L. PERRIN Case number tit known)

 

 

First Name Middie Name Last Name

Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

CJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

wi Yes

7. What kind of debt do you have?

i, Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes, 28 U.S.C. § 159.

(] Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8 From the Statement of Your Current Monthly income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR. Form 122C-1 Line 14. $_ 4,888.66

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) ss C 00
9b. Taxes and certain other debts you owe the government. (Copy fine 6b.} So 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.} $ 0.00
Sd. Student foans. (Copy line 6f.) : $ : 0.00
Se, Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) as
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +3 0.00
9g. Total. Add lines 9a through 9F. $ 0.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 

 
Case 19-24132-SMG Doc1 Filed 10/22/19

Fill in this information to identify your case and this filing:

MARTIN L. PERRIN

First Name.

Debtor 4

 

Middle Name Laat Name

Debtor 2
(Spouse. if filing) first Name

 

Middie Name Leet Nane
United States Bankruptcy Court for the: Southern District of Florida

Case number

 

 

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

Page 10 of 56

Cl Check if this is an
amended filing

12/15

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

wi No, Go to Part 2.

(Q Yes. Where is the property?
What is the property? Check aif that apply.

Q Single-family home

4. . na
- uplex or multi-unit buildin
Street address. if available, or other description Oo P Fmaneunt ing

 

(2 Condominium or cooperative
(0 Manufactured or mobile home
( Lang

CD investment property

CQ Timeshare

CQ other

 

 

City State ZIP Code

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ %

Describe the nature of your ownership
interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.

Who has an interest in the property? Check one.

() debtor 4 only

LD Debtor 2 only

() Debtor 1 and Debtor 2 only

(2 At feast one of the debtors and another

 

County

 

CU check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

If you own or have more than one, list here:
What is the property? Check ail that apply.
Q Single-family home

42 Dup! ti-unit build!
Street address. if available, or other description a uplex or multi-unit bullding

 

(2 Condominium or cooperative

 

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule 0:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

 

 

 

 

(2 Manufactured or mobile home entire property? portion you own?
(2 tana $ $
(2 investment property ;
O) timesha Describe the nature of your ownership
City State ZIP Code Q imesnare interest (such as fee simpfe, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
(2 Debtor 4 only
County Q) Debtor 2 only

(2 Debtor 1 and Debtor 2 only
(2 At jeast one of the debtors and another

C] check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B Schedule A/B: Property

page 1
 

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 11 of 56

Debtor 1 MARTIN L. PERRIN

Case number ¢i known)

 

First Name Middle Name

 

 

 

 

; fami the amount of any secured claims on Schedule D:
13. O Single-family home . Creditors Who Have Claims Secured by Property.
Street address, if available, or other description Q Duplex or multi-unit building
Condominium or cooperative Current value of the Current vatue of the
() Manufactured or mobile home entire property? Portion you own?
QQ) Land Ss. $
() investment property
City State O Timeshare Describe the nature of your ownership
interest (such as fee simple, tenancy by
C) other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
Q Debior 1 only
County QI Debtor 2 only
Q) Debtor 1 and Debtor 2 only Q Check if this is community property
(2) At feast one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the doilar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 0.00
you have attached for Part 1. Write that number here. ...... 20.0... .0 00 ee cece en cee ee tee eer rete renee nacre n aan eet etre » rs

ro Describe Your Vehicies

What is the property? Check ail that apply

 

 

Do not deduct secured claims or exemptions. Put

 

 

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

U No

i Yes

3.4. Make: Canyon
Model: GMC
Year: 2017

Approximate mileage: 36,543

Other information:

 

Leased Pick up truck

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:

Year:
Approximate mileage:

Other information:

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.

Wi debtor 4 only

Q) Debtor 2 only

() Debtor 1 and Debtor 2 only

() At feast one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

U) Debtor 1 only

U Debtor 2 only

.) Debtor 1 and Debtor 2 onty

() Atleast one of the debtors and another

() Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D.
Creditors Who Have Claims Secured by Property.

Current value of the Current vaiue of the
entire property? portion you own?

S 17,700.00 ¢ 0.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D-
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2

 
 

 

 

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 12 of 56

MARTIN L. PERRIN

 

Who has an interest in the property? Check one.

Debtor 1
First Name Middie Name Last Name
3.3. Make: cena
Model: C) Debtor 1 only
— C) Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

3.4. Make:
Mode!:
Year:
Approximate mileage:

Other information:

 

 

 

() Debtor 1 and Debtor 2 only
C) At ieast one of the debtors and another

C] Check if this is community property (see
instructions}

Who has an interest in the property? Check one.

(J Debtor 1 only

LY Debtor 2 only

() Debtor 1 and Debtor 2 only

LJ At jeast one of the debtors and another

U) Check if this is community property (see
instructions)

Case number (i krown)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current vatue of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Ciaims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

UL) No

u Yes

41. Make. Yamaha
Mode: GP1800
Year: 2017

Other information:

 

i

|

if you own or have more than one, list here:

4.2. Make:
Model:

Year.

 

 

 

Who has an interest in the property? Check one.
(4 Debtor 1 only

(2 Debtor 2 only

( Debtor 1 and Debtor 2 only

CJ At feast one of the debtors and another

() Check if this is community property (see
instructions)

Whe has an interest in the property? Check one.
C) Debtor 1 only

C) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

Do not deduct secured clains or exemptions. Put
the amount of any secured ciaims on Schedule D-
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

5 11,000.00 «5 0.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

 

. — entire property? ortion you own?
Other information: (J At teast one of the debtors and another P
(} Check if this is community property (see § §
instructions)
5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages 0.00
you have attached for Part 2. Write that number here 2. ee tet cette crite sete neat nntcotesereey 2

Official Form 106A/B

Schedule A/B: Property

page 3

 

 
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 13 of 56

Debtor 4 MARTIN L. PERRIN Case number it known)

First Name Middle Name Last Name

 

 

Describe Your Personal and Househoid Items

 

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

Do you own or have any jegal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
CL No osm nna .
W ves. Deseribe......... living room furniture 3 50.00

7. Electronics

Examples. Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

O No sc . . a .
Yes. Describe.......... TV 65", computer $ 200.00

 

 

8. Collectibles of value

Exampies: Antiques and figurines; paintings, prints, or other artwork: books, pictures, or other art objects;
stamp, coin, or baseball card collections; other colfections, memorabilia, coliectibles

b4 No ss . ect a . sncnaprecnpcee . .
CI} Yes. Deseribe.......... $

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment: bicycles, poo! tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

i No ositsiguinnnaneinnnint a yianguinanenguiees yn . eu ny st stn ee ce
UJ Yes. Describe.......... $

 

10 Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

i No nn . , stun nnn .
UL] Yes. Describe.......... $

11. Clothes
Exampies: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

CI No nn steam ss as panna itinerant . .
Wl Yes. Describe.......... personal clothing $ 50.00

12, Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jeweiry, watches, gems,
gold, silver

W No . .
LJ Yes. Deseribe..........: 3

13. Non-farm animais
Examples: Dogs, cats, birds. horses

id No en
LQ Yes. Describe..........; $

14 Any other personal and household items you did not already list, including any health aids you did not list

 

id No
C] Yes. Give specific 5
information. .........0.-2
15. Add the dollar value of ali of your entries from Part 3, including any entries for pages you have attached $ 300.00
for Part 3. Write that number here 00 occ cesscceeeeees ee eee dete eesesgustisesuesesevestenssitvestivesiarestasetisrtissisieassive, > :

 

 

 

Official Form 106A/B Schedule A/B: Property page 4

 
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 14 of 56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 MARTIN L. PERRIN Case number (if known)
First Name Miidie Name Lest Name
Describe Your Financial Assets
Do you own or have any jegai or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
(3 No
Yes ic cseennntentnnsntennnnnsse ccsvevesuentessntuetaneouveuenicuantenigusenennansnunen see Cash: $ 20.00
1
|
17.Deposits of money
Examples; Checking. savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
C3 No
institution name:
47.1. Checking account: Wells Fargo Checking XXXX6907 3 100.00
47.2. Checking account: Wells Fargo Checking XXXX1155 5 40.00
17.3. Savings account: 5
17.4, Savings account: g
17.5. Certificates of deposit: S
17.6. Other financial account: S
17.7. Other financial account: S
17.8. Other financial account: S
17.9. Other financial account: S
18. Bonds, mutual funds, or publicly traded stocks
Exampies: Bond funds, investment accounts with brokerage firms, money market accounts
Wi No
CB Yes. institution or issuer name:
5
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
W No Name of entity: % of ownership:
O Yes. Give specific 0% %
information about 0%
them......... coeeeeeeecaes “ %
0% % 5

 

 

 

Official Form 106A/8 Schedule A/B: Property page 5

 

     

 
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 15 of 56

Debtor 1 MARTIN L. PERRIN Case number i trowny

First Name Micdie Name Lest Name

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Wi No

(} Yes. Give specific issuer name:
information about

 

 

 

21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

Wi No
U Yes. List each
account separately. Type of account: Institution name:

401(k} or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landiords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others

 

 

 

 

 

 

 

 

 

 

 

UO No
wi VOS ee Institution name or individual:
Electric. $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: Brighton Beach Properties $ 2,400.00
Telephone: $
Water. $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
W No
Ob Yes... ... Issuer name and description:
$
$

 

Official Form 106A/8 Schedule A/B: Property page 6

 
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 16 of 56

Debtor 1 MARTIN L. PERRIN Case number cit known}

First Name Middle Name Last Name

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b}(1), S29A(b), and 529(b){ 1).

OYes Drees Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

W Ao

C) Yes. Give specific
information about them... , $

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

i No

L) Yes. Give specific
information about them. ...: 3.

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses. cooperative association holdings, liquor licenses, professional licenses

Wd No

C) Yes. Give specific

 

 

information about them.... $
Money or property owed to you? Current value of the
portion you own?
Do not deduct secured

claims or exemptions.

28. Tax refunds owed to you

WI No

CL) Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years...

Federal:

Local: $

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

WZ No

C) Yes. Give specific information. .............

 

 

 

Alimony: $
» Maintenance: $
Support: $
Divorce settlement: $.
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay. vacation pay, workers’ compensation.
Social Security benefits; unpaid ioans you made to someone else
Wl No
L) Yes. Give specific information. .............. 5

 

Official Form 106A/B Schedule A/B: Property page 7

 
 

 

 

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 17 of 56

Debtor 14 MARTIN L. PERRIN Case number iif known),

 

 

First Name Micdie Name Last Name

31. interests in insurance policies
Examples: Health. disability, or life insurance; health savings account (HSA). credit, homeowner's, or renter’s insurance

1 No

C] Yes. Name the insurance company

. _~ Company name: Beneficiary:
of each policy and list its value. ..

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

il No

C] Yes. Give specific information. ...........

Surrender or refund value:

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

i No

 

CJ Yes. Describe each claim. ...........

 

 

34 Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

Wd No

 

C] Yes. Describe each claim... .

 

35. Any financial assets you did not already list

J No

 

C] Yes. Give specific information............

 

36. Add the dollar vaiue of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here oo ooooccccccceceeeeceeeeeeeee cc ceesess eset i stustesatestenssiitussesttesnssapssitesnevesiteenssevee >

 

 

 

5 2,560.00

 

 

Describe Any Business-Related Property You Own or Have an interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
(2 No. Go to Part 6.
C] Yes. Go ta line 38.

38. Accounts receivable or commissions you already earned

W No

 

C) Yes. Describe

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, priniers. copiers, fax machines, rugs, telephones, desks, chairs. electronic devices

W No
Cl Yes. Describe

 

 

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

page 8
 

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 18 of 56

Debtors 1 MARTIN L. PERRIN Case number iit known)

First Name Middle Name Last Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

L} No

 

 

Gd Yes. Desctibe...... . s 5,000.00

Auto mechanic tools of the trade

 

41. inventory
(4 No :
L} Yes. Describe... $

 

42. Interests in partnerships or joint ventures

Wi No

LQ Yes. Describe .

 

 

Name of entity: % of ownership:
% $
%
% $

 

43. Customer lists, mailing lists, or other compilations
Ad No
Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
L} No
3 Yes. Describe... |

 

 

 

44. Any business-related property you did not already list
id No

QQ) Yes. Give specific
information .........

 

 

 

 

 

FF FF Ff FT HM

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that number here cc cc cccee eens speveree ensvtevenepensvnusrasesivatisssssrnausessniueareesessiusessieseeseese. >

 

¢ 5,000.00

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest In.
if you own or have an interest in farmland, list it in Part 1.

 

 

46. Do you own or have any legal or equitable interest in any farm- or commercial! fishing-related property?
Wd No. Go to Part 7.
U) Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

47. Farm animals
Exampies: Livestock, poultry, farm-raised fish

Wd No

$ 0.00

 

Official Form 106A/B Schedule A/B: Property page 9
Case 19-24132-SMG Doci1 Filed 10/22/19 Page 19 of 56

Debtor 4 MARTIN L. PERRIN Case number <itknown)

First Name Miadie Name Last Name

 

 

48. Crops—either growing or harvested

Wi No

UL} Yes. Give specific
information. ......... | $

 

 

 

 

49. Farm and fishing equipment, implements, machinery, fixtures, and toois of trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wd No
i .
$
50. Farm and fishing supplies, chemicals, and feed
WI No
Cb Yes.
$
51. Any farm- and commercial fishing-related property you did not already list
WI No
CJ Yes. Give specific
information. ........ . S
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached 5 0.00
for Part 6. Write that number here ........ veeseasey svete: vunetnnevevntesites teitetisvesestriiteeessivteestssnssausersiiis siteaniumateeessiessetetieeees >
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
WI No
CJ Yes. Give specific 3
information. ............
54. Add the dollar value of all of your entries from Part 7. Write that number here 000s > $ 0.00
List the Totals of Each Part of this Form
55 Part 1: Total real estate, line 2000.0 cccccceccceeee tee ceereees vcsuvsasvrceavevarisutesntestustiineeveruiseusssessscttesesserersierwseresetveve > $ 0.00
56. Part 2: Total vehicles, line § $ 0.00
57. Part 3: Total personal and household items, line 15 $ 300.00
58. Part 4: Totai financial assets, line 36 $. 2,560.00
59. Part 5: Total business-related property, line 45 $. 5,000.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 54 +3 0.00
62. Total personal property. Add fines 56 through 61. 0.0... $. 7,860.00 Copy personal property total 3 +¢ 7,860.00
63. Total of all property on Schedule A/B. Add fine 55 + lime 620.0... .sccccsccscsssssesssssssssssssssusessssssesssunsessesesiuansestasesnesee $ 7,860.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10

 
 

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 20 of 56

Fill in this information to identify your case:
debtor? MARTIN L. PERRIN
First Name Middle Name LastName

Debtor 2
(Spouse, if filing) Firs: Name Middie Name Last Name

 

United States Bankruptcy Court for the: Southern District of Florida

Case number CY Check if this is an
known} amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages. write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market vaiue of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a jaw that
limits the exemption to a particular doffar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Ea identify the Property You Ciaim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

wf You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
Q) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and fine on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B
Scccription, wing room furniture $50.00 Os 50.00 Fla. Stat. Ann. § 222.25
Line from i 100% of fair market value, up to

Schedule A/B: 6 any applicable statutory limit

 

 

 

scccription,  -L¥.-Gomputer $200.00 Os Fla. Stat. Ann. § 222.25
Line from Z i 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

Brief :
description:  Personaiciothing $50.00 Os Fla. Stat. Ann. § 222.25

ms 100% of fair market value, up to

Line from : aa
any applicable statutory limit

Schedule 4/8; 11

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

i No

Q) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

C] No
L) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2

 
 

 

 

Debtor 1

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 21 of 56

MARTIN L. PERRIN

 

First Name

Middte Name

Additional Page

Last Name

Case number of krowni

 

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Official Form 106C

Current value of the
portion you own

Copy the value from

Amount of the exemption you claim

Check only one box for each exemption

 

 

(2 100% of fair market value, up to
any applicable statutory limit

 

LD 100% of fair market value. up to
any applicable statutory limit

 

() 100% of fair market value, up to
any applicable statutory limit

 

C) 100% of fair market value, up to
any applicable statutory limit

 

 

CI 100% of fair market value, up to
any applicable statutory limit

 

C) 100% of fair market value, up to

 

C) 100% of fair market vaiue, up to

 

C) 100% of fair market value, up to

 

 

C) 100% of fair market value, up to

 

CD 100% of fair market value, up to
any applicable statutory limit

 

C) 100% of fair market value, up to

Schedule A/B

cash $ 20.00 Ws 20.00

16

Wells Fargo acct =i ss 100.00 Ws 100.00

17.1

Welis Fargo acct 5 40.00 &s5 40.00

17.2

Prepaid rent deposit $ 2,400.00 Hs 2,400.00

22
$ Os
$ Os

—_—e any applicable statutory limit
$ Os

——— any applicable statutory limit
$ Cs

any applicable statutory limit

$ Os

—_ any applicable statutory limit
$ Qs
$ Os

—__ any applicable statutory limit
$ Cs

 

 

C) 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Specific laws that allow exemption

Fla. Stat. Ann. § 222.25

 

Fla. Stat. Ann. § 222.25

Fla. Stat. Ann. § 222.25

Fla. Stat. Ann. § 222.25

page 2 of 2

 

 

 
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 22 of 56

Fill in this information to identify your case:

Debtor 1 MARTIN L. PERRIN

First Name Middfe Name Leet Name

 

Debtor 2
(Spouse. if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Florida

Case number cr oat:
{IE known} C} Check if this is an

amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do any creditors have claims secured by your property?
CJ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
wo Yes. Fill in all of the information below.

List All Secured Claims
Column A Column B Column C

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately amount of claim Value of collateral Unsecured
for each claim. If more than one creditor has a particular ciaim, list the other creditors in Part2. no not deduct the that supports'this _ portion

 

 

 

 

 

 

 

 

 

 

 

As much as possible, list the claims in alphabetical order according to the creditor's name. value of cotlateral. claim if any
[2.4] GM Financial Describe the property that secures the claim: $ 11,790.00 $ 17,700.00 $ 0.00
Creditors Name :
PO Box 181145 /2017 GMC Pick up Truck
Number Street : soo
As of the date you file, the claim is: Check ali that apply.
LJ Contingent
Arlington TX 76096 od Unliquidated
City State ZiP Code 9 Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Wf Debtor 4 only 2) An agreement you made (such as mortgage or secured
Q) Debtor 2 only car joan}
Q) Debtor 1 and Debtor 2 only GJ Statutory fien (such as tax tien, mechanic's lien}
Q) Atleast one of the debtors and another ] Judgment lien from a lawsuit
Bf Other {including a r-ght to offset} auto lease
J Check if this claim relates to a
community debt
Date debt was incurred 06/02/2017 Last 4 digits of account number 1 Jf 2 3
[22 Cormwell Quality Tools Describe the property that secures the claim: $. 7,359.00 9,000.00 s 0.00
Creditors Name :
667 Seville Road auto mechanic toois of the trade
Number Street

 

 

As of the date you file, the claim is: Check ail that apply.
Q Contingent

 

 

Wadsworth OH 44281 A Unliquidated
City State ZIP Code Q) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply
| Debtor 1 only a An agreement you made (such as mortgage or secured
UY Debtor 2 only car loan)
U Debtor 1 and Debtor 2 only u Statutory lien (such as tax lien, mechanic's lien)
Q) Atieast one of the debtors and another LD Judgment tien from a lawsuit

2) Other (inciuding a right to offset)
J Check if this claim relates tsa

community debt
Date debt was incurred O6/03/201F Last 4 digits of account number ft 2 4 7

Add the dollar value of your entries in Column A on this page. Write that number here: b___19,149.00 |

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2.

 
 

 

 

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 23 of 56

MARTIN L. PERRIN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number if xnown}
Firat Name Middle Name Last Name
Additional Page oma tai ne taterat um Cc
Part 1: ae : . ies . ount of claim alue of coflatera' Insecured
After listing any entries on this page, number them beginning with 2.3, followed Do net deduct the that supports this. portion
by 2.4, and so forth. value of collateral, = claim if any
Yamaha Motor Finance Describe the property that secures the claim: $ 14,232.00 5 11,000.00 $ 0.00
Creditor's Name :
PO Box 504125 2017 Yamaha Jet Ski GP1800
Number Street i
As of the date you fife, the claim is: Check aif that apply.
San Diego CA 92150 J Contingent
City Stale ZipCode WW untiquidated
a Disputed
Who owes the debt? Check one. Nature of fien. Check ail that apply.
@ Debtor 1 only Man agreement you made (such as mortgage or secured
(J Debtor 2 only car loan}
) pdebtor 1 and Debtor 2 only i] Statutory fien {such as tax tien, mechanic's lien)
(J Atteast one of the debtors and another 2) Judgment lien from a lawsuit
2) Other (including a right to offset)
wd Check if this claim relates to a
community debt
Date debt was incurred 09/27/2017 Last 4 digits of account number _Y M7 5
|_| Describe the property that secures the claim: $ $
Creditors Name
Number Street : eet
As of the date you file, the claim is: Check all that apply.
-] Contingent
2) unliquidated
City Stale Zip Code Qo Disputed
2
Who owes the debt? Check one. Nature of lien. Check all that apply.
O) Debtor 1 only 2) An agreement you made (such as mortgage or secured
(J Debtor 2 only car Joan)
Q) Debtor 1 and Debtor 2 only 2) Statutory lien (such as tax lien, mechanic’s lien)
(J At feast one of the debtors and another 2) Judgment tien from a lawsuit
J Check if this claim relates to a J other (inciuaing a right to offset)
community debt
Date debt was incurred Last 4 digits of accountnumber
L_| Describe the property that secures the claim: $ $
Creditor's Name .
Number Street :
As of the date you file, the claim is: Check ali that apply.
&) Contingent
City State ZIP Code J) Uniquidated
<) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
U) Debtor 4 onty <) An agreement you made (such as mortgage or secured
Q) Debtor 2 only car joan}
() Debtor 1 and Debtor 2 only i Statutory tien (such as tax ten, mechanic’s ken)
() Atleast one of the debtors and another ] Judgment tien from a lawsuit
2) Other (including a right to offset)
2) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits ofaccountnumber
Add the dollar value of your entries in Column A on this page. Write that number here: |g 14,232.00
if this is the last page of your form, add the doliar value totals from all pages. 33.381.00
Write that number here: s__ |

Official Form 106D

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

 

page2_of 2

 

 
Case 19-24132-SMG Doc1 Filed 10/22/19

Fill in this information to identify your case:

Page 24 of 56

 

 

Debtor 4

Debtor 2
(Spouse, if filing) First Nama

MARTIN L. PERRIN

 

Firet Name Middie Name

Last Name

 

Micdie Name

Case number

Last Name

United States Bankruptcy Court for the: Southern District of Florida

C) Check if this is an

 

iif known}

amended filing

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Ciaims

1.

 

Do any creditors have priority unsecured claims against you?

| No. Go to Part 2.
L) Yes.

List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possibie, list the claims in alphabetical order according to the creditor's name. if you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

Official Form 106E/F

 

Prority Creditors Name

 

Number Street

 

 

tity State ZIP Code
Who incurred the debt? Check one.

Q) Debtor 1 only

Ql) Debtor 2 only

Q] Debtor 4 and Debtor 2 only

(2 At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

No
QC] Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim Priority Nonpriority
amount amount
Last 4 digits ofaccountnumber_ ss té«SS $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply
City State ZIP Code C) Contingent
Q Unliquidated
i 2
Who incurred the debt? Check one. O cisputed
C) Debtor 1 only
C) Debtor 2 only Type of PRIORITY unsecured claim:
C) Debtor 4 and Debtor 2 only C) Domestic support obligations
C) At teast one of the debtors and another .
C) Taxes and certain other debts you owe the government
Q) Check if this claim is fora community debt ) Claims for death or personal injury while you were
is the claim subject to offset? intoxicated
OQ No 2 other. Specify ee
Q) Yes
l2 2 Last 4 digits of accountnumber $ $

 

When was the debt incurred?

As of the date you file, the ciaim is: Check ail that apply
Q Contingent

Q Unliquidated
Q Disputed

Type of PRIORITY unsecured claim:
QC) Domestic support objigations
Q) Taxes and certain other debts you owe the government

Q] Ciaims for death or personal injury while you were
intoxicated

2 other. Specify

page 1 of q

 
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 25 of 56

pebtor1 MARTINL. PERRIN

Case number of crown

 

Fast Name fdiddie Name

Last Name

 

Ean Your PRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim Priority Nonpriority
amount amount
Last 4digits of accountnumber ss tt‘ $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ail that apply.
Q Contingent
City State ZIP Code Q Unliquidated
Q Disputed
Who incurred the debt? Check one.
Q) Debtor 1 only Type of PRIORITY unsecured claim:
O cebtor 2 only C2 Domestic support obligations
() Debtor 1 and Debtor 2 only :
Q) Taxes and certain other debts you owe the government
Q) At teast one of the debtors and another Spe: . A
Q) Claims for death or personal injury while you were
OQ) Check if this claim is for a community debt intoxicated
CJ Other. Specify
Is the claim subject to offset?
QI No
Q) Yes
Last 4 digits ofaccountnumber st‘ $ $
Prionty Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q) contingent
City State ZIP Code QJ uUntiquidated
Q) Disputed
Who incurred the debt? Check one.
CJ Debtor 1 onty Type of PRIORITY unsecured claim:
O Debtor 2 only OQ vomestic support obligations
Q) Debtor 1 and Debtor 2 only .
Q) Taxes and certain other debts you owe the government
(LL) At least one of the debtors and anather Qa . . ,
Claims for death or personal injury while you were
Q) Check if this claim is for a community debt intoxicated
C) Other. Specify
is the claim subject to offset?
No
Q) Yes
Last4digitsofaccountnumber— SS. 5. $

Priority Creditor's Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

Q) vebtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CJ at east one of the debtors and another

CJ Check if this claim is for a community debt

{s the claim subject to offset?

I) No
Q) ves

Official Form 106E/F

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q) unliquidated
QI Disputed

Type of PRIORITY unsecured claim:

Q) Domestic support obligations
Q) Taxes and certain other debts you owe the government
Q) Claims for death or personal injury while you were

 

 

intoxicated
C2 other. Specify

Schedule E/F: Creditors Who Have Unsecured Claims

page 2 of q

 
 

 

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 26 of 56

Debtor 1 MARTIN L. PERRIN

 

First Name. thddie Name Last Name

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Case number of known)

 

1) No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

Total claim
American Express Last 4 digits of account number 1 4 5 1 1333.00
Nonpriority Creditar's Name SN
PO BOX 981537 When was the debt incurred? 01/22/2017
Number Street
El Paso TX 79998
city State ZIP Code As of the date you file, the claim is: Check aif that apply.
Y) Contingent
Who incurred the debt? Check one &) untiquidated
a Debtor 1 only a Disputed
Q) Debtor 2 only
C) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
L) Atleast one of the debtors and another ©) student loans
C1 Check if this claim is for a community debt J Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? <) Debts to pension or profit-sharing plans, and other similar debts
A No OW other Specity Credit card
Q) ves
be | American Express Last 4 digits of account number 9 8 9 6 s___ 1,067.00
Nonpriority Creditors Name When was the debt incurred? 02/21/2017
PO BOX 981537
Number Street
FE! Paso T™ 79998 As of the date you file, the claim is: Check ail that apply
City State <P Code Q Contingent
Who incurred the debt? Check one. a) Uniiquidated
“ Debtor 1 only Q Disputed
CY Debtor 2 onty .
2 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ At ieast one of the debtors and another &J Student joans
oo. . | i) obligations arising out of a separation agreement or divorce
Q) Check if this claim is for a community debt that you did not report as priority claims
1s the claim subject to offset? J) debts to pension or profit-sharing plans, and other similar debts
@ No WM other. Specity credit card
Q) Yes
3
Ke | Best Buy Last 4 digits of account number 0 6 8 4 1389.00
Nonpriority Creditor’s Name $ 3 :

 

 

PO BOX 6497

Number Street

Sioux Fails SD 57117
City State ZIP Code

Who incurred the debt? Check one.
UW Debtor 1 only

CJ Debtor 2 only

CJ Bebtor 1 and Debtor 2 only

CJ At ieast one of the debtors and another

C) Check if this claim is for a community debt

is the claim subject to offset?
W No
Q) ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

When was the debt incurred? _ 11/16/2016

As of the date you fife, the claim is: Check ali that apply.

a Contingent
a Untiquidated
a Disputed

Type of NONPRIORITY unsecured claim:

J Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

LJ Debts to pension or profit-sharing plans, and other similar debts

é@ Other. Specify_credit card

G

page 2. of
 

 

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 27 of 56

Debtor 1 MARTIN L. PERRIN

 

Fist Name Middia Name Last Name

Case number or known),

Your NONPRIORITY Unsecured Ciaims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

Capital One

 

 

 

Last 4 digits of account number 9 3) 537

 

 

 

 

 

 

 

 

gs 2,424.00
Nonpriority Creditor’s Name
When was the debt incurred? 06/10/2015
P O Box 30281 rn
Number Steet As of the date you file, the claim is: Check ail that app!
Sait Lake City UT 84130 you me, ‘ Pply
ay State ZIP Code QO) Contingent
OO unliquidated
Who incurred the debt? Check one Q disputed
Vi Debtor 1 only
CQ) pebtor 2 only Type of NONPRIORITY unsecured claim:
() debtor + and Debtor 2 only O student foans
C1 atleast one of the debtors and another O Obligations arising out of a separation agreement or divorce that
(J check if this claim is for a community debt you did not report as priority claims
QO) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? other Specify_credit card
af No
QO ves
[45] igi 3.7 8 2
Capital One Last 4 digits of accountnumber 3 7 8 2) § 2,553.00
Nonpriority Creditors Name
When was the debt incurred? 06/27/2015
PO Box 30281 ea
Number Steel As of the date you file, the claim is: Check ali that appi
. . : Checl a .
Salt Lake City UT 84130 ¥ ply
Gity State ZIP Code CY Contingent
; QO Untiquidated
Who incurred the debt? Check one. OQ pisputed
Wi debtor 4 only
(J Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O student toans
At least one of the debtors and another QO Obligations ansing out of a separation agreement or divorce that
C3 Check if this claim is for a community debt you did not report as priority claims
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? wf other. Specify_credit card
od No
QO ves
4.6 | 5 526.00
Credit One Last 4 digits of account number 7 8 3 7.
Nonpciority Creditors Name
When was the debt incurred? 12/25/2017
PO BOX 98872 eee
Number weet As of the date you file, the claim is: Check all that app!
s of the date you file, the claim is: Check ail that a:
Las Vegas NV 89193 ” pe
City State ZIP Code (4 contingent

Who incurred the debt? Check one.

a Debtor 1 only

CD Debtor 2 only

C) debtor 1 and Debtor 2 only

(J At least one of the debtors and another

() Check if this claim is for a community debt

ts the claim subject to offset?

@ No
ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

QC) Student foans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q Debts to pension or profit-sharing plans, and other similar debts
A other. specity_credit card

page 4 of F

 

 
 

 

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 28 of 56

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number i known),
Fast Name Mudie Name Last Name
Your NONPRIORITY Unsecured Claims — Continuation Page
After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim. —
Last 4 digits of tnumber 9 2 O 8
DSNB/Macy's as igits ofaccountnumber ~o << VY 5 97.00
Nonpriority Creditors Name
PO BOX 8218 When was the debt incurred? 12/24/2016
Numb: Street
Mason ee OH 45050 As of the date you file, the claim is: Check ail that apply
City State ZIP Code () Contingent
QQ Uniiquidated
Who incurred the debt? Check one 2 disputed
7 Debtor 1 only
(J Debtor 2 only Type of NONPRIORITY unsecured claim:
C2 Debtor 1 and Debtor 2 only CI Student toans
C) Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
(J Check if this claim is for a community debt you did not report as priority claims a
QQ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? wm Other. Specify charge account
wf No
QQ) Yes
[4.8
Exxon/Citibank/CBNA Last 4 digits of account number 2 4 8. 3 § 300.00
Nonpriority Creditors Name
PO BOX 6497 When was the debt incurred? 11/18/2016
Number Street nee
Sioux Falls SD 57117 As of the date you file, the claim fs: Check aif that apply.
City State ZIP Code () contingent
; CQ Untiquidated
Who incurred the debt? Check one. Q) disputed
VU Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Q student loans
At least one of the debtors and another (J Obtigations arising out of a separation agreement or divorce that
CJ Check if this claim is for a community debt you did not report as priority claims ,
(2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? ad other. Specity_credit card
| No
Q) Yes
(4.9| § 2,492.00

Kay Jewelers

 

Nonprority Creditors Name

 

 

PO BOX 4485

Number Street

Beaverton OR 97076
City State ZIP Code

Who incurred the debt? Check one.

() debtor 1 only

() debtor 2 only

QC) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

(J Check if this claim is for a community debt

Is the claim subject to offset?

Q No
QJ] Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of accountnumber 0 6 8 5
When was the debt incurred? 01/31/2017

As of the date you file, the claim is: Check ail that apply

Q Contingent
Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(J student foans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CQ) debts to pension or profit-sharing plans, and other similar debts

Qf otner. Specify Charge account

 
 

 

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 29 of 56

MARTIN L. PERRIN

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number of anown)
Fiat Name Middle Name Last Name
Fiswae Your NONPRIORITY Unsecured Claims — Continuation Page
After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
; Last 4 digits of account number 15 4 0
Merrick Bank — g 2,256.00
Nonpriority Creditor’s Name 02/20/2017
When was the debt incurred?
PO Box 9201 em
Number Street
As of the date you file, the claim is: Check all that app!
Old Bethpage NY 11804 y PPV
Giily State ZIP Code () contingent
O) Untiquidated
Who incurred the debt? Check one © disputed
Ud debtor + only
( debtor 2 only Type of NONPRIORITY unsecured claim:
(J Debtor 1 and Debtor 2 only 2 Student foans
U0) Atteast one of the debtors and another Q Obligations arising out 0’ a separation agreement or divorce that
oe ahi feea 3 ; you did not report as pri ity claims
Check if this claim is for a community debt
a iS claim is for a community (2 Debts to pension or prof! -sharing plans, and other similar debts
ts the claim subject to offset? WA other. Specity_ credit card
No
) Yes
[J igi 03 3 «0 170
Rooms To Go Last 4 digits of accountnumber O 3 3 O- S .00
Nonpriotity Creditors Name
When was the debt incurred? 12/19/2015
1000 MACARTHUR BV oe
Number Street As of the date you file, the claim is: Check all that app/
Mahwah NJ 07430 you‘ PPly
City State ZIP Code (2 Contingent
| Q Uniiquidated
Who incurred the debt? Check one. O oisputea
UV Debtor 4 only
( Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only 2 student loans
Atleast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as priority claims
O) debts to pension or profit-sharing plans, and other similar debts
1s the claim subject to offset? Wf Other. Specify_ch arge account
no
Q yes
[12 | ; s 701.00
The Bank of Missouri/Milestone Last 4 digits of accountnumber 0 4 7 1
Nonpriority Creditors Name
When was the debt incurred? 02/01/2018
PO BOX 4499 ne
‘amber oveet As of the date you file, the claim is: Check all that app!
Ss le dat u file, claim is: Check ail tha
Beaverton OR 97076 ¥ apply
City State ZIP Cade (2 Contingent

Official Form 106E/F

 

 

 

Who incurred the debt? Check one.

a Debtor 1 only

(J debtor 2 only

(] Debtor 1 and Debtor 2 only

(2 Atteast one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

wi No
QO) ves

() Untiquiaated
Q Orsputed

Type of NONPRIORITY unsecured claim:

(2 student toans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(2 Bebts to pension or profit-sharing plans, and other similar debts

A other. Specity_ credit card charge off

Schedule E/F: Creditors Who Have Unsecured Ciaims

page & of 4
 

 

 

 

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 30 of 56

Debtor 4 MARTIN L. PERRIN

 

Fist Name. sAddie Name Last Name

Case number tf anown}

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
;} ; j ; Last 4 digits of accountnumber 6 5 8 1
Credit Collection Svc o/b/o Quest Diagnostics 9 — s___ 446.00
Nonpriority Creditor’s Name
P O BOX 447 When was the debt incurred? 04/22/2019
Numbe! Street
Norwoo d ee MA 02062 As of the date you file, the claim is: Check ail that apply
Gis State ZIP Code QO) contingent
Q unliquidated
Who incurred the debt? Check one OQ) bisputed
“ Debtor 1 only
Q debtor 2 onty Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only Q Student loans
C) Atleast one of the debtors and another (J Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims 7
(1 debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? other. Specity Medical Bill collection
df No
Q) ves
[14
JPMCB Last 4 digits of account number O 7 7) 7. 3_ 2,094.00
Nonpriority Creditors Name
When was the debt incurred? 01/03/2017
PO BOX 15369 a
Nomber Street As of the date you file, the claim is: Check all that app!
ope e date you file, claim is: Check all that apply.
Wilmington DE 19850 » py
City State ZIP Code (0 Contingent
Q Unliquidated
. > ,
Who incurred the debt? Check one. © Disputed
| Debtor 1 only
LY Debtor 2 onty Type of NONPRIORITY unsecured claim:
4 Debtor 4 and Debtor 2 only O Student toans
Atleast one of the debtors and another (J Obiigations arising out of a separation agreement or divorce that
L) Check if this claim is fora community debt you did not report as priority claims _.
Q) Debits to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? @ other. Specify_ credit card
=f No
Q) Yes
15 | 5 3,110.00

One Main Financial
Nonpriority Creditor’s Name

 

 

PO BOX 1010

Number Street

Evansville IN 47706
City rate ZIP Code

Who incurred the debt? Check one.

Debtor 1 only

QQ Debtor 2 only

(J Debtor 1 and Debtor 2 only

(0 At teast one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

a No
C) ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Ciaims

Last 4 digits of account number 3 3 4 7
When was the debt incurred? 02/16/2017

As of the date you file, the claim is: Check all that apply

ie Contingent
OY Untiquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

(2 student foans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts

Wi other. Specity_ Note Loan

page dl of qT

 
 

Debior 1

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 31 of 56

MARTIN L. PERRIN

 

Fist Name fddidle Name Last Name

Case number uf arawn}

Your NONPRIORITY Unsecured Ciaims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
SYNCB/Waimart Last 4 digits of account number T 2 3 2 § 256.00
Nonpriority Creditors Name
When was the debt incurred? 12/15/2016
PO BOX 965024 ne
Number Street
As of the date you file, the claim is: Check ail that app!
Orlando FL 32896 y een nae eey
City State ZIP Code Contingent
OQ) uUntiguidated
Who incurred the debt? Check one 2 disputed
A Debtor t only
© Debtor 2 onty Type of NONPRIORITY unsecured claim:
CU Debtor 1 and Debtor 2 only C7 Student foans
O1 Atleast one of the debtors and another C] Obiigations arising out of a separation agreement or divorce that
A Check if this claim is for a community debt you did not report as Priority claims .
OY Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? MA other. Specity Charge account
No
CY ves
[17 |
TD Bank Last 4 digits of accountnumber O 0 9 7 s £44.00
Nonprionty Creditors Name
When was the debt incurred? 1 1/21/2016
PO BOX 1470 ne
Number Steet As of the date you file, the claim is: Check all that app!
. . SO e e, i : .
Minneapolis MN 55440 © date You THE, line claim iss Check all al apply
City State 2iP Code CI Contingent
| Q Unliquidated
Who incurred the debt? Check one. Q Disputed
Wd Debtor 1 only
CI Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only C Student toans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Cl Check ff this claim is for a community debt you did not report as Priority claims .
Q) Debts to pension or profit-shanng plans, and other similar debts
is the claim subject to offset? QJ Other. Specify_ credit card
A No
UI Yes
coat $
Last 4 digits ofaccount number
Nonpriority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply
city State ZIP Code O Contingent

Official Form 106E/F

Who incurred the debt? Check one.

CF debtor 4 only

CI Debtor 2 only

UJ Debtor 1 and Debtor 2 only

Q) Atteast one of the debtors and another

C] Check if this claim is for a community debt

Is the claim subject to offset?

OI No
Ci ves

Q Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Student foans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify.

Oo OG

Schedule E/F: Creditors Who Have Unsecured Claims

page & of 1
 

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 32 of 56
Debtor 1 MARTIN L. PERRIN Case NUMber ef known),

Fust Name Middie Narre Last Name

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. 5 0.00
fi
rom Part 1 6b. Taxes and certain other debts you owe the
government 6b. 5 0.00
6c. Claims for death or personal injury while you were
intoxicated 6c. $ 0.00
6d. Other. Add ail other priority unsecured claims.
Write that amount here. 6d. 4 $ 0.00
8e. Total. Add lines 6a through 6d. 6e.
5 0.00
Total claim
Total claims 6f. Student loans 6f. 3 0.00
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6. sO.
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6. +s 21,958.00

 

6j. Total. Add fines 6f through 6i. 6}.

 

 

5 21,958.00

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page Got @

 
 

 

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 33 of 56

Fill in this information to identify your case:

Debtor MARTIN L. PERRIN

Debtor 2

 

First Name Middie Name Last Name

 

{Spouse if fling} First Name Middle Name Last Name

United States Bankruptcy Court for the. Southern District of Florida

 

Case number . i.
{if known) {2} Check if this is an

 

amended filing

 

Official Form 106C_

Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

21

22

2.3

2.4

25

Do you have any executory contracts or unexpired leases?
{) No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
a Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, ceil phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

Person or company with whom you have the contract or lease State what the contract or lease ‘s for
GM Financial Auto Lease
Name

PO Box 181145

Number Street

 

 

 

 

 

 

 

 

 

Arlington TX 76096

City State ZIP Code

Brighton Beach Properties Rentai Lease
Name

Number Street

City : State ZIP Code

Name

Number Street

City State ZIP Code

Name

 

Number Street

 

 

 

 

City State 2iP Code
Name

Number Street

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page tof 1_

         
 

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 34 of 56

Fill in this information to identify your case:

Debtor 4 MARTIN L. PERRIN

Fest Name Middie Narre Last Nara

 

Debtor 2

(Spouse, if filing} Fest Name Middia Name Last Name

 

United States Bankruptcy Court for the. Southern District of Florida

Case number
iif known)

 

 

C} Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. !f two married people
are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.}

u No
CO Yes

2. Within the fast 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

wi No. Go to line 3.
( Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
OQ) No

( Yes. in which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

city State ZIP Cade

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Cofumn 1: Your codebtor Calumn 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

QC} Schedule D, line

 

 

 

 

 

 

 

 

 

Name

QC] Schedule E/F, line
Number Street QO) Schedule G, line
City State 2iP Code
SRS Ql Schedule D, fine

Q) Schedule E/F. fine
Number Street OU) Scheduie G, line
City State ZiP Code
rr QC] Schedule D, line

ame

Q] Schedule E/F, line
Number Street QC} Schedule G, line
City State ZIP Code

Official Form 106H Schedule H: Your Codebtors page 1 of 1
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 35 of 56

Fill in this information to identify your case:

 

Debtor 1 MARTIN L. PERRIN

First Name Middle Name Last Name

Debtor 2
{Spouse. if filing} First Name Middle Name Lasi Nama

 

United States Bankruptcy Court for the: Southern District of Florida

Case number Check if this is:
(if known}
() An amended filing

C] A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 WaTDDT WW
Schedule I: Your Income 12/15

Be as complete and accurate as possible. if two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointly, and your spouse is living with you, include information about your spouse.

If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fillin your employment

 

 

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job,

attach a separate page with

information about additional Employment status wi Employed OC) Empioyed

employers. CI Not employed C Not employed

Inciude part-time, seasonal, or

self-employed work.

ad Occupation AUTO TECHNICIAN
Occupation may include student
or homemaker, if it applies.

Employer's name Roger Dean Chevrolet

Employer's address 2235 Ocheechobee Bivd
Number Street Number Street

 

 

W. Palm Beach FL 33409
City State ZIP Code City State ZIP Code

 

How long employed there? 3 months 3 months

 

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Inciude your non-filing
spouse unless you are separated.

if you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
beiow. if you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). if not paid monthly, caiculate what the monthly wage would be. 2. $ 4,456.00 $
3. Estimate and list monthly overtime pay. 3. +§ +s
4. Calculate gross income. Add line 2 + line 3. 4. $__ 4,456.00 $

 

 

 

 

 

Official Form 106] Schedule f: Your Income page 1

 
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 36 of 56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 MARTIN L. PERRIN Case number tit known;
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy lime 4 Here. cece ceetscenesseceneneceseeaneetasecacenessesanersevennevaseneeesnnse > 4. 3__ 4,456.00 $
5. List all payroll! deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ 569.92 §
5b. Mandatory contributions for retirement plans 5b. $. 276.28 $
5c. Voluntary contributions for retirement plans 5c. §. $
5d. Required repayments of retirement fund loans 5d. $ $
5e. Insurance 5e. § $
5f. Domestic support obligations 5f. 5 $
5g. Union dues 5g. 5. $
5h. Other deductions. Specify: uniform deduction 5h. +$ 6440 +4
6. Add the payroll deductions. Add lines 5a + 5b + 5c + Sd + 5e +5f+5g+5h. 6. $ s
7. Calculate totai monthly take-home pay. Subtract line 6 from line 4. 7, g__ 3,545.40 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ $
monthly net income. Ba.
8b. interest and dividends 8b. $ $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ s
settlement, and property settlement. 8c.
8d. Unemployment compensation 8d.
8e. Social Security 8e.
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: eS $
8g. Pension or retirement income 8g. $
8h. Other monthly income. Specify: 8h. +$ +5
9. Add ail other income. Add lines 8a + 8b + 8c + 8d + Be + 8f +8g + Bh. 9. $ $
10. Caiculate monthly income. Add line 7 + line 9. 3545.40 _ 3 5d
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. jo}, $e |t $ “ 545.40

 

 

 

 

 

 

~~
~

. State ali other regular contributions to the expenses that you list in Schedule J.

include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify: 11.% §$ 0.00

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

 

12, (s__3.545.40

 

 

Combined
monthly income
13.Do you expect an increase or decrease within the year after you file this form?

wi No.

 

L) Yes. Explain:

 

 

 

Official Form 106] Schedule I: Your Income page 2

 
 

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 37 of 56

Fill in this information to identify your case:

 

peptort MARTIN L. PERRIN

First Name Middle Name Last Name Check if this is:

 

 

Debtor 2 (J An amended filing

{Spouse, if fimg) First Name Middle Name Last Name
(J A supplement showing postpetition chapter 13

United States Bankruptcy Court for the: Southern District of Florida expenses as of the following date:

Case number MM / DD? YYYY
Gf known

 

 

 

Official Form 106J
Schedule J: Your Expenses 1215

Be as complete and accurate as possible. if two married people are filing together, both are equaily responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
{if known). Answer every question.

 

Part 1: Describe Your Household

 

1. Is this a joint case?

wi No. Go to line 2.
C) Yes. Does Debtor 2 live in a separate household?

CL) No
CL) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

2. Do you have dependents? QO Ne
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and wf Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent.........000...0c8.
Do not state the dependents’ FIANCEE 30 a No
names. . Yes
) No
CJ Yes
LI No
C) Yes
LJ No
CJ Yes
LJ No
CJ Yes
3. Do your expenses include wi No

expenses of people other than
yourself and your dependents? CI Yes

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses

 

4. The rental or home ownership expenses for your residence. inciude first mortgage payments and
$ 1,250.00
any rent for the ground or fot. 4. emo

if not included in line 4:

4a, Real estate taxes 4a $
4b. Property, homeowner's, or renter's insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4d. $

Official Form 106J Schedule J: Your Expenses page 1
 

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 38 of 56

Debtor 1 MARTIN L. PERRIN

10.
11.

12

13.

15

18.

19.

20.

 

First Name Middie Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies
Childcare and children’s education costs
Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

16d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicie 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Case number tir known;

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule /: Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner’s association or condominium dues

Official Form 106J Schedule J: Your Expenses

6a.
6b.
6c.

6d.

10
11,

12.
13.

ila.

17?b.

17e.

17d.

20a.

2Qb.

20c.
20d.
20e.

 

Your expenses

“no wm fm Ww

on

nA tf fT wm

ft a) “a tf

Af fA HF HF

 

120.00
50.00
390.00

500.00

50.00
200.00

150.00
200.00

390.00

420.00

page 2
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 39 of 56

 

 

Debtor 1 MARTIN L. PERRIN Case number cr known),
First Nama Middle Name Last Name
21. Other. Specify: 21. FS

 

 

22. Galculate your monthly expenses.

22a. Add lines 4 through 21. 22a $ 3,720.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. 5 0.00
22c. Add line 22a and 22b. The result is your monthly expenses. 22¢. $ 3,720.00

 

 

 

23. Calculate your monthly net income.

 

. , . . $ 3,545.40
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. —_—
23b. Copy your monthly expenses from line 22¢ above. 230. $ 3,720.00
23c. Subtract your monthly expenses from your monthly income. 174.60

The result is your monthly net income. 23c. $___-- seh

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car joan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

wi No.

Ql Yes. — Explain here:

Official Form 106J Schedule J: Your Expenses page 3

 
Case 19-24132-SMG Doc

Fill in this information to identify your case:

Debtor 1 MARTIN L. PERRIN

1 Filed 10/22/19 Page 40 of 56

 

Fiest Name Maddie Name Lasi Name

Debtor 2

 

{Spouse. if filing} First Name Maddie Name Lasi Name

United States Bankruptcy Court for the: Southern District of Florida

Case number
(if known}

 

 

LJ Check if this is an

 

 

 

 

 

 

 

Official Form 106Dec

 

amended filing

Declaration About an Individual Debtor’s Schedules 1245

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| | Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

O No
wf Yes. Name of person. MICHELE EVANS

. Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this deciaration and

that they are true and correct.

 

Sigrlature bf Debtor 1 v

pate 10/05/2019 bate

MM/ DD i YYYY

Signdture of Debtor 2

MMi DO / YYYY

Official Form 106Dec Declaration About an Individual Debtor's Schedules
Official Form 107

 

Case 19-24132-SMG Doc1 Filed 10/22/19

Fill in this information to identify your case:

Debtor 1 MARTIN L. PERRIN

First Name Middle Name Last Name

 

Debtor 2
«Spouse, if fling) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: Southern District of Florida

Case number
(if known)

 

 

 

Official Form 107

Page 41 of 56

GQ] Check if this is an
amended filing

Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

eo Give Details About Your Marital Status and Where You Lived Before

 

4. What is your current marital status?

) Married
Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

Wf No

CI} Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
C3 same as Debtor 1 a Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
(2 same as Debtor 4 (2 same as Debtor 1
From From
Nurnber Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

W No

UL) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

icuwa Explain the Sources of Your Income

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
 

 

 

 

 

 

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 42 of 56

Debtor?  MARTINL. PERRIN

First Name Middle Name Last Name

Case number (known)

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from ali jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

Wi No

LQ Yes. Fill in the details.

   

Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check ail that apply. (before deductions and Check all that apply. {before deductions and
exclusions) exclusions)
; wi Wages, commissions, OQ Wages, commissions.
From January 1 of current year until $ 14,932.00 , $
. . bonuses, tips 2 bonuses, tips
the date you filed for bankruptcy:
O Operating a business O Operating a business
. wi Wages, commissions, CQ) Wages, commissions.
For last calendar year: bonuses, tips $ 53,259.00 bonuses, tips $
(January 1 to December 31,2018) LL) Operating a business CJ Operating a business
YYYY
For the calendar year before that: wd Wages, commissions, | Wages, commissions,
bonuses, tips $ 61.369.00 bonuses, tips $
(January 1 to December 31,2017 ____)-«C) operating business. © () Operating a business

YYYY

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support: Sociai Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Gf No

U) Yes. Fill in the details.

  

 

 

 

 

 

 

Debtor 1 8 Debtor?
Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions}
From January 1 of current year until!
the date you filed for bankruptcy:
$
For last calendar year: $
(January 1 to December 31,2018 _)
YvVYY
For the calendar year before that: $ $
(January 1 to December 31,2017 _) $ $
YYYY
$ $

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 

 
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 43 of 56

Debtor 1 MARTIN L. PERRIN Case number ci nen),

 

 

First Name Micdie Name Lasi Name

List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
Q) No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
Ld No. Go to fine 7.

4 Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

“ Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

a No. Go to line 7.
L) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Aliso, do not include payments to an attorney for this bankruptcy case.

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
—— $ $ Q Mortgage
Creditor’s Name
Q) car
Number Street Q) credit card

CI Loan repayment

 

O) Suppliers or vendors

 

 

 

 

City Slate ZIP Gode CI other
$. $ Mortgage
Creditors Name Q
Car
Number Street C} credit card

(1) Loan repayment

 

O) Suppliers or yendors

 

 

 

 

City State iP Goda C) other
$ $ QO Mortgage
Creditors Name g
Car
Number Street Q Credit card

QO Loan repayment

 

O Suppliers or vendors

 

City State Zip Goede C other

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 3

 
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 44 of 56

Debtor? .MARTINL. PERRIN

First Name Micidie Nema Lasi Name

 

Case number if known)

 

7. Within 4 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners: partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities: and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations,
such as child support and alimony.

ff No

C] Yes. List all payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you stil! Reason for this payment
payment paid owe
$ $
insider's Name
Number Street
City State ZIP Code
$ $

 

 

Insider's Name

 

Number Street

 

 

City Siate ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?
Include payments on debts guaranteed or cosigned by an insider.

@ No

Cl Yes. List ali payments that benefited an insider.

 

 

 

 

 

 

Dates of Total amount Amount you stiff, Reason for this payment
payment paid owe include creditor's name
$ 3.
Insider's Name
Number  Streei
City Slate ZIP Code
$ $.

 

insider's Name

 

Number Street

 

 

Oity Siate ZiP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 45 of 56

Debtor 4 MARTIN L. PERRIN

First Name Miidle Name Lasi Name

Case number ti knawn),

 

Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, smail claims actions, divorces, collection suits. paternity actions, support or custody modifications,
and contract disputes.

Wi No

QD Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title. Court Name Q Pending
QO On appeal
Number Street C) conciudea
Case number
City State ZIP Code
Case title Court Name QO Pending
oO On appeal
Number Street QO Concluded
Case number
City State ZIP Code

40. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

wf No. Go to line 11.
Q) Yes. Fill in the information beiow.

Describe the property Date Vatue of the property

 

Credifor’s Name

 

Number Street Explain what happened

O Property was repossessed.

 

QO Property was foreclosed.
Q Property was garnished.

 

City State 71P Code O Property was attached, seized, or levied.

Describe the property Date Value of the property

 

 

 

 

 

$
Creditors Name
Number  Sireet
Explain what happened
Q Property was repossessed.
Q Property was foreciosed.
iy Sy SO CL} Property was garnished.
O Property was attached, seized, or levied.
Official Form 107 Statement of Financiai Affairs for Individuals Filing for Bankruptcy page 5

 
 

 

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 46 of 56

Debtor 4 MARTIN L. PERRIN Case number 3 known)

 

 

First Nama Miadle Name Lasi Name

141. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

¥1 No

C) Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$.
Number Street
City State ZIP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

| No
Cl Yes

Ca List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No

C] Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

Gifts with a totai value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person's relationship to you .
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
: $
Person to Whom You Gave the Gift
$

 

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 47 of 56

Dentor1 MARTIN L. PERRIN

Case number iknow)
First Name. Middle Name Lasi Name

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

No

LJ Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

Charity’s Name

 

 

Number Street

 

City State ZiP Code

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Wh No

(2 Yes. Fill in the detaits.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred . . i, loss lost
Include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule A/B: Property.

ea List Certain Payments or Transfers

16. Within 1 year before you fifed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

A No

UI Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid made
Number Street $
$

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

 

 
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 48 of 56

Debtor 1 MARTIN L. PERRIN

First Name Middle Neme Lasi Name

 

Case number i known}

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

city State ZIP Code

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

Wf No

C} Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street
$.

 

City State ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
w No
2 Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for individuats Filing for Bankruptcy page 8

 

 

 

 
Debtor 1 MARTIN L. PERRIN Case number known)

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 49 of 56

 

 

First Name Middle Name Lasi Name

19 Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you

are a beneficiary? (These are often called asset-protection devices.)

W No

(I Yes. Fill in the detaits.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,

closed, sold, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

W No

C) Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Narne of Financial institution .
XXXX- O) checking $
Q Savings

Number Street
QO Money market

 

Q Brokerage

 

 

 

City State ZIP Code QO Other
XXXX—_ QO) checking $
Name of Financial Institution
OQ) savings
Number Street Q Money market

Q Brokerage

 

Q Other

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for

securities, cash, or other valuables?

Wf No

C2 Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
CJ No
Name ot Financial Institution Name O Yes
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 50 of 56

 

Debtor 4 MARTIN L. PERRIN Case number arinawn),

First Nama Misdle Name Lasi Nare

 

_ 22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy? :
No
C] Yes. Fill in the details. |

 

 

Who else has or had access to it? Describe the contents Do you stiff
have it?
OQ No
Name of Storage Facility Name Q Yes
Number Street Number Street

 

City State ZIP Code

 

City State ZIP Code

identify Property You Hold or Control for Someone Elise

_ 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
No
Q Yes. Fill in the details.

 

Where is the property? Describe the property Value

 

Owner’e Name $

 

Numb: Street

 

Number Street

 

 

 

 

City State Zip Code
City State = ZIP Code

Era Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

 

2 Environmental law means any federal, state, or local statute or regulation cancerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

a Sife means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

a Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

 

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmenta! unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

YW No

C2 Yes. Fill in the details.

 

 

Governmentai unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

 

City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financia! Affairs for Individuals Filing for Bankruptcy page 10

 

 
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 51 of 56

Debtor 1 MARTIN L. PERRIN Case number known),

First Name Miadle Name Lasi Name

 

 

25. Have you notified any governmental unit of any release of hazardous material?

Wf No

C2 Yes. Fill in the detaits.

 

 

 

Governmeniai unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City Stata ZIP Code

 

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

i No

C) Yes. Fill in the details.

 

 

Court or agency Nature of the case Status of the
case
Case title
Court Name Q) Pending
Q on appeal
Number Street Q Concluded
Case number Sag te od

Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
J Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
Q A member of a limited liability company (LLC) or limited liability partnership (LLP)
Qa partner in a partnership
(J An officer, director, or managing executive of a corporation

 

(2 An owner of at least 5% of the voting or equity securities of a corporation
g

a No. None of the above applies. Go to Part 12.
Q) Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer identification number
Do not include Social Security number or (TIN.

 

Business Name

 

 

 

EIN: or
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State = ZIP Coda
Describe the nature of the business Employer identification number

Do not include Social! Security number or ITIN.

 

Business Name

 

 

EIN: oo eo
Number Street
Name of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code

Official Forrn 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 

 

 
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 52 of 56

Debtor 4 MARTIN L. PERRIN Case number crxnown)

First Name Mitdie Name Last Name

 

 

Empioyer Identification number
Do not include Social Security number or {TIN.

Describe the nature of the business

 

Business Name

 

 

EIN:
Number Street Name of accountant or bookkeeper Dates business existed
From To

 

City State IP Code

 

 

_ 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions, creditors, or other parties.

W No

UC) Yes. Fil! in the details below.

 

Date issued

 

Name MM/DDIVYYY

 

Number Street

 

 

City State ZIP Code

| Parez Sian Belew

Ihave read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

Signature of Debtor 1 Signature of Debtor 2

 

Date 10/05/2019 Date

 

Did you attach additiona! pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

wf No
CL) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

 

 

 

 

 

 

LJ No
Gf Yes. Name of person MICHELE EVANS . Attach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 53 of 56

Fill in this information to identify your case:

Debtor 1 MARTIN L. PERRIN

First Name Middie Name Last Name

Debtor 2
(Spouse, 4 filing) First Name Middie Name. Last Name

 

United States Bankruptcy Court for the: Southern District of Florida

Case number () Check if this is an
{if known} amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 iais

 

if you are an individual filing under chapter 7, you must fill out this form if:

® creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, uniess the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equaily responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?

Creditor's . . :

name: GM Financial C) Surrender the property. | No

C) Retain the property and redeem it. Q) Yes

Descripti
property of 2017 GMC Truck i Retain the property and enter into a
securing debt: Reaffirmation Agreement.

() Retain the property and [explain]:

 

 

Creditor’s . 7

name: Cornwell Quality Tools 0) surrender the property. (No
- C) Retain the property and redeem tt. CQ) Yes

croeny °f Auto mechanic tools of the trade A Retain the property and enter into a

securing debt: Reaffirmation Agreement.

C) Retain the property and [explain]:

 

 

Creditor’s .

name. Yamaha Motor Finance M1 surrender the property. id No
. C) Retain the property and redeem it. C) Yes

meaty °f 2017 Yamaha Jet Ski GP1800 C2 Retain the property and enter into a

securing debt: Reaffirmation Agreement.

CJ Retain the property and [explain]:

 

 

Creditor’s C) Surrender the property. C) No

name:
C) Retain the property and redeem it. Q) Yes
Description of
property " C) Retain the property and enter into a
securing debt: Reaffirmation Agreement.

C) Retain the property and [explain]:

 

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

 
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 54 of 56

Debtor 1 MARTIN L. PERRIN Case number (iF known),

Firat Nama Middle Name Last Name

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?

Lessor's name: O No
CJ Yes

Description of leased

property:

Lessor’s name: UO No
(J Yes

Description of leased

property:

Lessor's name: OO No

Description of leased Qi ves

property:

Lessor’s name: CL) No
Cl Yes

Description of leased

property:

Lessor’s name: ONo
Q) Yes

Description of leased

property:

Lessor's name: ONo
C] Yes

Description of leased

property:

Lessors name: CO No
Cl ves

Description of leased
property:

Sign Below

Under penaity of perjury, i deciare that ! have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

 

 

    

CX

Signature of Debtor 2

Signature of Debtor 1

bate 10/05/2019 Date
MMi DO 7 YYYY MMi DD? YYYY

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

 
 

Case 19-24132-SMG Doc1 Filed 10/22/19 Page 55 of 56

American Express
PO Box 981537
El Paso, TX 79998

Best Buy
PO Box 6497
Sioux Falls, SD 57117

Capital One
PO Box 30281
Salt Lake City, UT 84130

Cornwell Quality Tools
667 Seville Road
Wadsworth, OH 44281

Credit One
PO Box 98872
Las Vegas, NV 89193

 

Credit Collection Svc/Quest Diagnostics
PO Box 447
Norwood, MA 02062

DSNB/Macy’‘s
PO Box 8218
Mason, OH 45050

Exxon/Citibank CBNA
PO Box 6497
Sioux Falls, SD 57117

GM Financial
PO Box 181145
Arlington, TX 76096

JPMCB
PO Box 15369
Wilmington, DE 19850

Kay Jewelers
PO Box 4485
Beaverton, OR 97076

Merrick Bank
PO Box 9201
Old Bethpage, NY 11804

 
Case 19-24132-SMG Doc1 Filed 10/22/19 Page 56 of 56

One Main Financial
PO Box 1010
Evansville, IN 47706

Rooms to Go
1000 MacArthur Bv
Mahwah, NJ 07430

SYNC/Walmart
PO Box 965024
Orlando, FL 32896

 

TD Bank
PO Box 1470
Minneapolis, MN 55440

The Bank of Missouri/Milestone
PO Box 4499
Beaverton, OR 97076

Yamaha Motor Finance
PO Box 504125
San Diego, CA 92150

 
